Citation Nr: 1413371	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  06-38 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected pulmonary sarcoidosis with asthmatic bronchitis and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1954 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected pulmonary sarcoidosis with asthmatic bronchitis and anxiety, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in August 2006 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records, private treatment, and Social Security records.  The Veteran had VA examinations and opinions from a Veterans Health Administration (VHA) physician were obtained in September 2013 and November 2013.  Findings from the VHA physician's report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Service connection will also be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The STRs do not show any treatment for or diagnosis of hypertension, and there was no treatment or diagnosis within a year of service.  Treatment records show a diagnosis in April 1986.  At a September 1993 VA examination the Veteran reported having hypertension since 1985.  He was diagnosed with hypertension at a March 2007 VA examination but no opinion was provided on etiology.

In September 2013 and November 2013 a VHA specialist opined it was less likely than not that hypertension was related to or had its onset in service or manifested within a year of discharge.  He added that the Veteran's essential hypertension was neither caused nor aggravated by his service-connected disabilities.  The VHA specialist explained that although there was occasional elevated high blood pressure from 1972, the Veteran was not diagnosed as having hypertension until many years after service.  The VHA specialist stated that pulmonary sarcoidosis does not cause, aggravate or exacerbate essential hypertension.  The VHA specialist further explained that anxiety is associated with temporary increases in blood pressure but has not been identified as causing or aggravating essential hypertension.  The Board notes that the conclusions of the VHA specialist are consistent with the opinions offered by VA examiners in November 2010, August 2012 and October 2012.

The Veteran maintains that hypertension is related to service or a service-connected disability.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  The causation of hypertension falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms and their onset, his statements regarding etiology are of no probative value because this involves a complex medical question.  Id.  Because the preponderance of the evidence is against the claim, service connection must be denied.
 

ORDER

Service connection for hypertension is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


